Case:18-05191-EAG13 Doc#:234-1 Filed:08/10/20 Entered:08/10/20 15:16:06                                                         Desc:
                          Exhibit 1-1 Page 1 of 3




 Fecha de emisión: 7/31/2020
 Issue date:

                                          HISTORIAL DE PAGOS DE PENSION
                                                  Child Support Payment History
 Número de caso:           0569667
 Case number:

 Persona custodia:         JORANNIE CRUZ NIEVES                Persona no custodia:           PEDRO NEVAREZ BRUNO
 Custodial person:                                             Non custodial person:

 Balance: $0.00                           Pensión: $1,829.14                        Frecuencia:       MENSUAL
 Arrears due:                             Support Established:                      Payment frequency:

               Fecha de pago                              Cantidad del pago                         Número de transacción

                Payment date                               Payment amount                              Transaction number

                 7/28/2020                                     $4,500.00                                   029976058

                  7/6/2020                                     $914.57                                     029875863

                 6/12/2020                                     $914.57                                     029757653

                  6/8/2020                                     $914.57                                     029727357

                  6/1/2020                                     $914.57                                     029686987

                  5/5/2020                                     $914.57                                     029554471

                 4/27/2020                                     $914.57                                     029515428

                  4/9/2020                                     $914.57                                     029459031

                 3/28/2020                                     $914.57                                     029401934



 El historial de pagos de pensión alimentaria solo abarca los pagos realizados durante los últimos 18 meses. Este documento
 contiene información del sistema mecanizado (PRACSES) de la Administración para el Sustento de Menores. Los pagos
 realizados directamente a la Persona Custodia no se registran. En aquellos casos en los que la familia recibe o recibió asistencia
 económica, la cantidad del pago responde al dinero distribuido luego del ajuste correspondiente por concepto de los beneficios
 recibidos. El número de transacción 0 corresponde a pagos recibidos, pero no distribuidos por razones reglamentarias. De usted
 identificar discrepancias en la información obtenida a través de este medio, tiene el deber de comunicarse o acudir a la oficina
 local correspondiente de la ASUME con el propósito de aclarar la misma. "R" significa reembolso al pagador.


 This Child support payment history only shows payments made during the last 18 months. This document contains information
 from the Administration for Child Support Enforcement automated system (PRACSES). Payments made directly to the Custodial
 Person are not registered. In cases where the family receives or received TANF payments, the payment amount means money
 distributed after the corresponding adjustment was made for benefits received. Transaction number 0 means an undistributed
 collection due to regulatory reasons. If you identify any discrepancies with the information displayed in our page, please contact or
 visit your corresponding ASUME local office for clarification. "R" means reimbursement to the payor.


                                                                                                                     Página 1 de 3
Case:18-05191-EAG13 Doc#:234-1 Filed:08/10/20 Entered:08/10/20 15:16:06                                                         Desc:
                          Exhibit 1-1 Page 2 of 3




 Fecha de emisión: 7/31/2020
 Issue date:

                                          HISTORIAL DE PAGOS DE PENSION
                                                  Child Support Payment History
               Fecha de pago                              Cantidad del pago                         Número de transacción
               Payment date                                Payment amount                              Transaction number

                  3/5/2020                                     $914.57                                     029301424

                 2/20/2020                                     $806.64                                     029238105

                  2/4/2020                                     $1,022.50                                   029149642

                 1/17/2020                                     $1,376.02                                   029073997

                 12/16/2019                                    $1,376.02                                   028915959

                 12/2/2019                                     $1,376.02                                   028851400

                 10/18/2019                                    $1,376.02                                   028642230

                 10/3/2019                                     $1,376.02                                   028560467

                  9/3/2019                                     $1,376.02                                   028403110

                 7/30/2019                                     $1,000.00                                   028239552

                 6/17/2019                                     $2,000.00                                   028045135

                  6/3/2019                                     $1,000.00                                   027972585

                 4/24/2019                                     $1,000.00                                   027790740

                 3/24/2019                                     $1,000.00                                   027639005

                 2/19/2019                                     $1,000.00                                   027478448




 El historial de pagos de pensión alimentaria solo abarca los pagos realizados durante los últimos 18 meses. Este documento
 contiene información del sistema mecanizado (PRACSES) de la Administración para el Sustento de Menores. Los pagos
 realizados directamente a la Persona Custodia no se registran. En aquellos casos en los que la familia recibe o recibió asistencia
 económica, la cantidad del pago responde al dinero distribuido luego del ajuste correspondiente por concepto de los beneficios
 recibidos. El número de transacción 0 corresponde a pagos recibidos, pero no distribuidos por razones reglamentarias. De usted
 identificar discrepancias en la información obtenida a través de este medio, tiene el deber de comunicarse o acudir a la oficina
 local correspondiente de la ASUME con el propósito de aclarar la misma. "R" significa reembolso al pagador.


 This Child support payment history only shows payments made during the last 18 months. This document contains information
 from the Administration for Child Support Enforcement automated system (PRACSES). Payments made directly to the Custodial
 Person are not registered. In cases where the family receives or received TANF payments, the payment amount means money
 distributed after the corresponding adjustment was made for benefits received. Transaction number 0 means an undistributed
 collection due to regulatory reasons. If you identify any discrepancies with the information displayed in our page, please contact or
 visit your corresponding ASUME local office for clarification. "R" means reimbursement to the payor.


                                                                                                                     Página 2 de 3
Case:18-05191-EAG13 Doc#:234-1 Filed:08/10/20 Entered:08/10/20 15:16:06                                                         Desc:
                          Exhibit 1-1 Page 3 of 3




 Fecha de emisión: 7/31/2020
 Issue date:

                                          HISTORIAL DE PAGOS DE PENSION
                                                  Child Support Payment History




 El historial de pagos de pensión alimentaria solo abarca los pagos realizados durante los últimos 18 meses. Este documento
 contiene información del sistema mecanizado (PRACSES) de la Administración para el Sustento de Menores. Los pagos
 realizados directamente a la Persona Custodia no se registran. En aquellos casos en los que la familia recibe o recibió asistencia
 económica, la cantidad del pago responde al dinero distribuido luego del ajuste correspondiente por concepto de los beneficios
 recibidos. El número de transacción 0 corresponde a pagos recibidos, pero no distribuidos por razones reglamentarias. De usted
 identificar discrepancias en la información obtenida a través de este medio, tiene el deber de comunicarse o acudir a la oficina
 local correspondiente de la ASUME con el propósito de aclarar la misma. "R" significa reembolso al pagador.


 This Child support payment history only shows payments made during the last 18 months. This document contains information
 from the Administration for Child Support Enforcement automated system (PRACSES). Payments made directly to the Custodial
 Person are not registered. In cases where the family receives or received TANF payments, the payment amount means money
 distributed after the corresponding adjustment was made for benefits received. Transaction number 0 means an undistributed
 collection due to regulatory reasons. If you identify any discrepancies with the information displayed in our page, please contact or
 visit your corresponding ASUME local office for clarification. "R" means reimbursement to the payor.


                                                                                                                     Página 3 de 3
